Name: 90/445/EEC: Commission Decision of 26 July 1990 concerning animal health conditions and veterinary certification for the importation of fresh meat from Turkey
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  Europe;  trade
 Date Published: 1990-08-22

 Avis juridique important|31990D044590/445/EEC: Commission Decision of 26 July 1990 concerning animal health conditions and veterinary certification for the importation of fresh meat from Turkey Official Journal L 228 , 22/08/1990 P. 0028 - 0030 Finnish special edition: Chapter 3 Volume 33 P. 0202 Swedish special edition: Chapter 3 Volume 33 P. 0202 *****COMMISSION DECISION of 26 July 1990 concerning animal health conditions and veterinary certification for the importation of fresh meat from Turkey (90/445/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 89/662/EEC (2), and in particular Article 16 thereof, Whereas, following a Community veterinary mission and information supplied by the Turkish veterinary authorities, it appears that the animal health situation of domestic solipeds in Turkey is generally satisfactory particularly as regards diseases transmissible through meat; whereas, however, glanders may be present in domestic solipeds in Turkey intended for slaughter; Whereas it is desirable to provide measures to safeguard the meat of domestic solipeds with regard to glanders; whereas the Turkish veterinary authorities have given official assurances that the measures will be applied by official veterinarians according to Turkish regulations and that the domestic solipeds will be positively identified; Whereas, it is necessary to limit importations to designated approved regions; whereas, the Turkish veterinary authorities have given assurances that no solipeds will be moved into the approved provinces without undergoing a mallein test giving a negative result; Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Consignments of fresh meat of domestic solipeds which are authorized by Member States for importation from the following provinces of Turkey: Amasya, Ankara, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale, shall conform to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany each consignment. 2. Member States shall not authorize the import of categories of fresh meat from Turkey other than those mentioned in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 September 1990. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 395, 30. 12. 1989, p. 13. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference to public health certificate (2): Exporting country: Turkey Ministry: Department: Reference: (Optional) I. Identification of meat: Meat of domestic solipeds: (Animal species) Nature of cuts: Nature of packaging: Nature of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of approved slaughterhouses(s): Address(es) and veterinary approval number(s) (2) of approved cutting plant(s): III. Destination of meat: The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health: I, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from animals which: - were born, reared and slaughtered in the territory of Turkey and which, in the preceding six months or since birth, have remained in one or more of the following provinces: Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale; - were transported to the slaughterhouse with a current certificate of health and origin; - bore, in accordance with the legal provisions a mark indicating their region or origin; - have been subjected to an intra-dermal mallein test carried out by an official veterinarian according to the regulations of the veterinary service of Turkey with negative results within 15 days before being slaughtered; and, - following the mallein test, have not been in contact with animals which do not comply with the conditions required for export of their meat to the Community before being slaughtered. 1.2.3 // // Done at // on // // (Place) // (Date) 1.2 // // Seal (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) (1) Fresh meat means all parts of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.